TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00123-CV




                                      In re Candi Cooper




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


               Mandamus relief is not available when the relator has an adequate remedy on appeal.

See In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36 (Tex. 2004). Because a final judgment

has been entered and signed in the underlying suit, relator Candi Cooper has a remedy by direct

appeal. See Tex. Fam. Code Ann. § 109.002 (West 2008). As a result, the petition for writ of

mandamus is denied. See Tex. R. App. P. 52.8(a)




                                             ___________________________________________

                                             Diane M. Henson, Justice

Before Chief Justice Jones, Justices Henson and Goodwin

Filed: March 9, 2011